469 F.2d 1083
Floyd Clayton FORSBERG, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-2168.
United States Court of Appeals,Ninth Circuit.
Nov. 24, 1972.

Sidney I. Lezak, U. S. Atty., Michael L. Morehouse, Asst. U. S. Atty., Portland, Ore., for respondent-appellee.
Before MERRILL, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
This is an appeal by a federal prisoner from the denial of a motion to vacate his sentence pursuant to 28 U.S.C. Sec. 2255.  Appellant claims that his plea of guilty was void because a requested and ordered psychiatric examination was never held.  He also contends that he was not adequately admonished as to the consequences of his plea as required by F.R.Cr.P. 11.


2
His contentions are without merit.


3
The petitioner filed an earlier 2255 motion which was denied upon the merits.  The instant one was denied as a mere duplication of the first.  Petitioner in several letters written to the District Court Judge admitted that the claimed deprivation of the psychiatric examination was merely a device to enable the judge to vacate petitioner's original sentence and impose a lower one based on prison rehabilitation.  The District Court properly refused to utilize 28 U.S.C. Sec. 2255 for such a purpose.  United States v. Marchese, 341 F.2d 782, 788 (9th Cir. 1965).


4
We agree that the first motion was frivolous as was that portion of the second motion which was repetition.


5
One claim newly asserted in the second petition-failure to comply with F.R.Cr.P. 11 in accepting the guilty plea-is without merit.  The transcript of the proceeding shows full compliance.  Williams v. United States, 466 F.2d 672 (9th Cir. 1972).


6
The judgment is affirmed.